Citation Nr: 1526800	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  12-10 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to an initial compensable evaluation for dermatitis.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife, S.G.


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to January 1972.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).

The issues of entitlement to service connection for a psychiatric disorder and an initial compensable evaluation for dermatitis are addressed in the Remand portion of the decision below.


FINDING OF FACT

Sleep apnea did not begin during the Veteran's military service and is not otherwise related to his active duty service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

The RO's September 2010 letter advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, with this letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and identified private and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, VA provided the Veteran with a July 2009 examination to determine the etiology of his diagnosed sleep apnea.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The medical examination was adequate, as it was based upon complete review of the evidence of record; consideration of the Veteran's and his wife's lay statements; and clinical examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The March 2011 opinion as to the etiology of the Veteran's sleep apnea provides sufficient detail for the Board to make a decision with respect to the Veteran's claim.  Additionally, the Veteran and his wife testified before the Board in August 2012.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 486 (2006).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but is not required to discuss each piece of evidence).

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active military service, or for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The Veteran claims his sleep apnea began during his period of active duty service.  In an October 1971 service treatment record, the Veteran reported difficulty sleeping for the past eight months and was prescribed sleeping pills.  At his separation examination in December 1971, the Veteran did not document any sleep problems and the physician did not find any problems with his sleep.

VA treatment records dated August 2006 documented that the Veteran's history "suggested the possibility of sleep apnea."  The Veteran reported he would sometimes wake himself up with his own snoring.  The Veteran's wife endorsed apneic episodes and stated that the Veteran snored and sounded as if he was "choking on his tongue."

The Veteran saw R. J., M.D., in June 2010 for an evaluation of possible obstructive sleep apnea.  Treatment notes documented that the Veteran's wife reported the Veteran snored heavily for many years and that recently she noticed he would stop breathing in his sleep.  The Veteran acknowledged he sometimes woke up due to his own snoring but stated he never awoke gasping for his breath.  He denied awakening from reflux, trouble breathing through his nose, or morning headaches.  While the Veteran denied difficulty with daytime sleepiness, his score on the Epworth sleepiness scale indicated the presence of at least a mild degree of sleepiness.  The Veteran reported he usually got in bed around midnight, estimated it took him a couple hours to fall asleep, and indicated he usually awoke spontaneously around noon feeling somewhat tired and unrefreshed.  On examination, Dr. J. found the Veteran's head was normocephalic, the neck was supple without adenopathy or bruits, lungs were clear to auscultation, nares were patent bilaterally, the nasal septum was in the midline, dentition was normal, and there was no retrognathia.  There was mild elevation of tongue base and mild elongation of the soft palate; a mouth exam demonstrated Mallampati class II type airway.  A sleep study performed in July 2010 diagnosed obstructive sleep apnea.

At a March 2011 VA examination, the Veteran reported he was diagnosed with sleep apnea and that the condition existed since 1970.  The examiner confirmed a diagnosis of sleep apnea and opined that the Veteran's apnea did not begin in and was not otherwise related to service, reasoning that although the Veteran had a history of snoring for years, the Veteran's apneic episodes were recent.  The examiner also reasoned that the Veteran's reports of difficulty falling asleep were not consistent with symptoms of sleep apnea.

The Veteran and his wife testified before the Board in August 2012.  The Veteran indicated that he had difficulty falling asleep during service and stated he "couldn't shut [his] mind down," and "relax to go to sleep."  He testified that no one in his barracks reported that he exhibited abnormal sleep patterns or excessive snoring.  The Veteran stated he first saw a doctor for his sleep disorder, which was eventually diagnosed as sleep apnea, in June 2010.  The Veteran's wife testified that the Veteran had insomnia and hypersomnia since she married him in 1975 and that he had snored loudly for a "long time."  She also testified that the Veteran would gasp for air and stop breathing while sleeping, although she did not indicate when these apneic episodes first started.

The Veteran alleges that his sleep apnea began in service when he had difficulty falling asleep.  While service treatment records do document the Veteran's difficulty falling asleep, they are negative for apneic episodes.  In fact, the record does not document apneic episodes until August 2006, over thirty years after the Veteran separated from service, when the Veteran's wife reported witnessing apneic episodes and stated it sounded like the Veteran was "choking on his tongue."  The lengthy period of time between the Veteran's separation from service and the first documented signs of apneic episodes weighs heavily against his claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (finding that time elapsed prior to initial complaint can be considered evidence against the claim).

In reaching its determination, the Board has considered the Veteran's and his wife's lay statements.  The Veteran and his wife are competent to discuss the Veteran's symptoms, such as difficulty sleeping during and since service and excessively loud snoring, as these are symptoms the Veteran personally experienced or that his wife personally observed.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses).  However, their statements are not competent to diagnose the Veteran's symptoms as sleep apnea, to determine its onset, or to reliably relate it to service.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  Further, while the Veteran and his wife related a history of heavy snoring dating back to 1970, the Veteran and his wife are not competent to conclude that the Veteran's snoring was suggestive of a diagnosis of sleep apnea.  The only opinion of record relating the Veteran's current sleep apnea to active duty is the Veteran's own statements.  The Veteran's determination that he had sleep apnea in service is within the realm of an opinion requiring medical expertise, and the Veteran has not demonstrated any such expertise.  Accordingly, the Veteran and his wife's contentions are not competent medical evidence as to the onset or etiology of the Veteran's sleep apnea and are not entitled to any probative value in that regard.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

On the other hand, the Board finds that the VA medical opinion of record does provide probative evidence against the Veteran's claim for service connection.  The VA examiner based the negative opinion on the Veteran's lay statements regarding his history and symptoms of sleep difficulties and a clinical evaluation.  In providing a negative opinion, the examiner reasoned that insomnia is not characteristic of sleep apnea.  The examiner also noted that while the Veteran and his wife reported loud snoring for many years, the July 2010 sleep study report documented that the Veteran did not experience apneic episodes until recently, over thirty years since separating from service.

Accordingly, the Board finds that the Veteran's sleep apnea is not related to his active duty service, and therefore, service connection is not warranted.  The Board has considered the doctrine of reasonable doubt in reaching the above determination; however, as the preponderance of the evidence is against the claim for service connection, the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for sleep apnea is denied.


REMAND

At his hearing before the Board, the Veteran indicated that at his December 2010 VA psychiatric examination, the examiner did not perform an actual examination and merely reviewed his medical records.  The examiner diagnosed major depressive disorder and opined that it was "unlikely that the [Veteran's] current mental health problems are related to his fear of military activity."  The basis for the examiner's negative opinion is not stated.  Accordingly, the Board affords this opinion no probative weight as it is based on an examination of limited scope and is devoid of any reasoning supporting the medical opinion rendered.  See Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning).  As such, the Board finds a remand for a new psychiatric examination, to be conducted by a medical professional other than the December 2010 examiner, is required.

On remand, the RO must also obtain the Veteran's updated medical records.  While the RO was unable to obtain records from 1999 to 2000 from Christian Psychotherapy Services (CPS) because they had been destroyed, in a September 2010 statement, the Veteran reported he had two appointments scheduled at CPS with F. M., M.D.  On remand, the RO must attempt to obtain these records and any other recent records from that facility.  Additionally, the Veteran's December 2010 VA examination report indicated he sought emergency psychological treatment twice since his release from active duty, with one instance being in approximately 2009.  On remand, the RO must contact the Veteran to determine where he sought this treatment and then must attempt to obtain those records.

Additionally, service connection for dermatitis was granted by a rating decision dated in April 2011.  Thereafter, in a statement received in July 2011, the Veteran indicated that he disagreed with this decision.  A statement of the case has not been issued.  While the Veteran has not submitted a timely substantive appeal, the Board is obligated to remand this issue to the RO for the issuance of a statement of the case and notification of appellate rights.  Manlincon v. West, 12 Vet. App. 238 (1999).   

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Specifically, the RO must obtain the Veteran's recent treatment records from Christian Psychotherapy Services.  The RO must also contact the Veteran to determine where he twice received emergency psychological treatment, as referenced in his December 2010 VA examination report, and obtain those records.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  After all records are obtained to the extent they are available, the Veteran must be afforded the appropriate VA examination, by a medical professional other than the December 2010 examiner, to determine whether any currently or previously diagnosed psychiatric disorder found is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, to include his statements that he feared for his life while serving in Vietnam, the examiner must state whether any currently or previously diagnosed psychiatric disorder is related to the Veteran's active duty service.  The examiner must also state whether any currently or previously diagnosed psychiatric disorder is due to or aggravated by any service-connected disorder.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this Remand.  If the examination report is deficient in any manner, the RO must implement corrective procedures.

5.  The RO must issue of a statement of the case and notify the Veteran of his appellate rights on the issue of entitlement to an initial compensable evaluation for dermatitis is necessary.  38 C.F.R. § 19.26 (2014).  The Veteran and his representative are reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal to the April 2011 rating decision denying this claim must be filed.  38 C.F.R. § 20.202 (2014).  If the Veteran perfects the appeal as to this issue, this issue must be returned to the Board for appellate review.  

6.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim on appeal.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


